In a proceeding for visitation pursuant to Family Court Act article 6, the Red Hook Central School District appeals, by permission, from so much of an order of the Family Court, Dutchess County (Bernhard, J.), dated September 19, 1988, as, upon renewal, denied its motion for a protective order quashing subpoenas served by the respondent mother.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, the motion is granted, and the subpoenas are quashed.
The subpoenas served by the mother to compel various nonparty witnesses employed by the appellant to appear at depositions do not contain nor were they accompanied by a notice stating the "circumstances or reasons such disclosure is * * * required” (CPLR 3101 [a] [4]). Accordingly, the subpoenas were facially defective and may not be enforced (see, Bigman v Dime Sav. Bank, 138 AD2d 438; Pavia v 810 Broadway Assocs., 130 Misc 2d 1054). Thompson, J. P., Kunzeman, Fiber, Spatt and Balletta, JJ., concur.